UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report(Date of earliest event reported):October 31, 2013 RVUE HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 000-54348 94-3461079 (Commission File Number) (IRS Employer Identification No.) 275 North York Street, Elmhurst, Illinois 60126 (Address of Principal Executive Offices)(Zip Code) (312) 361-3368 (Registrant's Telephone Number, Including Area Code) 10740B West Grand Avenue, Franklin Park, Illinois60131 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 31, 2013, rVue Holdings, Inc., a Nevada corporation, filed a Certificate of Amendment to Articles of Incorporation (the “Amendment”) to change the number of its authorized shares of common stock, par value $0.001 per share, from 140,000,000 to 240,000,000.A copy of the Amendment is attached hereto as Exhibit 3.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 3.1.1Certificate of Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RVUE HOLDINGS, INC. Dated:October 31, 2013 By:/s/ Mark Pacchini Mark Pacchini Chief Executive Officer EXHIBIT INDEX Exhibit No.Description 3.1.1Certificate of Amendment to Articles of Incorporation
